Title: Enclosure: Richard Varick to Joseph Ward, 5 July 1777
From: Varick, Richard
To: Ward, Joseph


      
       Sir
       Albany July 5th. 1777
      
      I have the pleasure of Acknowledging the Receipt of your Favor of the 8th Ultimo Which was deliver’d me On my Return from Tyonderoga to this Place.
      I was fortunate Enough to finish my Musters the Day before the Enemy’s Shipping made their Appearance at Tyonderoga and should have sent You the Abstracts by this Conveyance had not one of my Deputies been too much Indisposed to Attend to Buisiness. However You may depend on having them per the Very next Conveyance which will be in two or three Days.
      When thise are done, I shall repair to Fort Stanwix without Delay, and finish the Troops to the Westward If our neighbours the Merciless Savages permit me to be proprietor of my Own Scalp. This However I must Venture upon, without Looking forward for Imaginary Dangers. Many poor Fellows have within 14 Days suffered this Cruel Fate from their Barbarous Hands.
      I am happy to find that You approve of the Alterations I made in the Muster Rolls. I shall make the Alterations in the future Abstracts, to be made by Me, those Of the Army to the northward were already drawn by myself before the Receipt of Yours and only a few of them remain now to be Copied. I have taken the Liberty to make an Addition to Your Abstract from which may be Asscertained the Strength of the Garrisons. If this be Useless, It cannot Vitiate Yours, as It is at Bottom.
      One of my Deputies has already determind on his Resignation the Moment these Abstracts are compleated. The Other has promissed to Attend me to Fort Stanwix and he will Also resign as soon as he returns from that Post. The Pay Allowed by Congress to Deputies is so small a Compensation for their Unwearied and Constant Attention to a very Laborious Office, That no Gentlemen whose Virtue and Integrity may be depended on and who are men of Buisiness, can be procured to execute the Office. I give this as a Hint, Least You may be disappointed in not receiving the Abstracts after this Muster. For I do assure You upon my Honor, That I know of none in this Army, fit for the Office, who would not prefer an Ensigncy to It. This Matter, with a few Causes, which materially affect me, will Oblige me, in Justice to myself, to quit the Office Very Soon.
      You will doubtless hear from his Excellency the State of our Army in the S. Our Garrisons at Tyonderoga and Mount Independance Amount to About 4,000 men Officers and sick in Camp included At least 3,600 men fit for Duty. I had prepared a General State of the Army for Your Use, but Genl. Schuyler has requested It from me, to inclose to his Excellency. However the Addition I have made to Your Abstract with a little Calculation will settle It.
      The Enemy are supposed to be between 5 and 6000 Strong with a Good Fleet. However Genl. St. Clair will be reinforced in few Days, So as to give them a Very Severe Brush Out of his Lines, which is not prudent at present. His Men are Very spirited and determined to conquer or Yield by Inches only.
      I shall write You before I leave this Place. I am Very Respectfully in Haste Your Most Obed. sert.,
      
       Richd. Varick
      
     